Case 2:18-cv-00594-FMO-JEM Document 46 Filed 11/18/19 Page 1 of 3 Page ID #:430




     1     CENTER FOR DISABILITY ACCESS
           Isabel Rose Masanque, Esq., SBN 292673
     2     Sara Gunderson, Esq., SBN 302582
           Chris Carson, Esq., SBN 280048
     3     8033 Linda Vista Road, Suite 200
           San Diego, CA 92111
     4     (858) 375-7385; (888) 422-5191 fax
           SaraG@potterhandy.com
     5
           Attorneys for Plaintiff
     6     Rafael Arroyo, Jr.
     7
     8
     9                         UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
    10
    11
           Rafael Arroyo, Jr.,                            Case: 2:18-CV-00594-FMO-JEM
    12
    13                  Plaintiff,                        PLAINTIFF’S NOTICE OF
                                                          MOTION AND MOTION FOR
    14        v.                                          SUMMARY JUDGMENT
    15
           Robert Golbahar, in individual and
    16     representative capacity as trustee of            Ctrm:   6D (6th Floor)
           the Amanda Pavie Golbahar Child’s                Date:   December 19, 2019
    17
           Trust, dated January 28, 2010, and               Time:    10:00 am
    18     of the Alexis Margaux Golbahar
           Child’s Trust, dated January 28,
    19     2010; Nick Bhanji;
    20                                                    Hon. Judge Fernando M. Olguin
                        Defendants.
    21
    22
    23
    24
    25
    26
    27
    28



          Plaintiff’s Cross Motion for Summary Judgment                  Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 46 Filed 11/18/19 Page 2 of 3 Page ID #:431




     1
     2           To all Parties and their attorneys of record:
     3           Please take notice that on December 19, 2019 at 10:00 a.m. or as
     4    soon thereafter as the matter may be heard in the courtroom of the
     5    Honorable Fernando M. Olguin, located at 350 W. First Street, sixth
     6    floor, courtroom 6D, Plaintiff Rafael Arroyo, Jr. will and hereby does
     7    move this Court to enter summary judgment in favor of Plaintiff and
     8    against Defendant Robert Golbahar.
     9           Plaintiff seeks: 1) an Order from the Court requiring the
    10    Defendant to provide accessible parking at the Rainbow Cleaners located
    11    at or about 1015 N. Aviation Blvd., Manhattan Beach, California and 2)
    12    judgment in favor of Plaintiff for $4,000.
    13           This motion is made on the grounds that there is no genuine
    14    dispute as to any material fact and the Plaintiff is entitled to judgment as
    15    a matter of law. Plaintiff’s motion is brought pursuant to Rule 56 of the
    16    Federal Rules of Civil Procedure and is supported by this Notice of and
    17    Motion, the Memorandum of Points and Authorities, the separate
    18    statement of undisputed material facts filed concurrently herewith, the
    19    Joint Appendix of Evidence, the record and files herein, and such other
    20    evidence as may be admitted at the time of the hearing of the motion.
    21
    22
    23    November 15, 2019                     CENTER FOR DISABILITY ACCESS
    24
    25
    26                                                           /s/ Sara N. Gunderson
    27                                                              Sara N. Gunderson
    28                                                           Attorneys For Plaintiff


          Plaintiff’s Cross Motion for Summary Judgment                 Case: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 46 Filed 11/18/19 Page 3 of 3 Page ID #:432




     1    Dated: November 13, 2019                  CENTER FOR DISABILITY ACCESS
     2
     3                                              By:
     4                                                    Sara N. Gunderson
     5                                                    Attorneys for Plaintiff
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



          Plaintiff’s Motion for Summary Judgment                             Case: 2:18-CV-00594-FMO-JEM
